United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1290
                                     ___________

Marie Lum Neba,                           *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Nile Health Care Center,                  *    [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: November 15, 1999

                                   Filed: December 22, 1999
                                    ___________

Before WOLLMAN, Chief Judge, LAY, and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

       Marie Lum Neba appeals from the district court’s1 adverse grant of summary
judgment in her complaint alleging employment discrimination in violation of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. Having reviewed the record
and the parties’ briefs, we agree with the district court that Ms. Neba failed to produce
any admissible evidence in response to the motion for summary judgment to show a


      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
genuine issue of material fact for trial. See Fed. R. Civ. P. 56(e). Accordingly, the
judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-